The defendant, both in his answer and in his testimony on the trial, admitted that the endorsed credit of date June 3, 1884, on one of the bonds, and that of August 12, 1884, on the other, were correct, both as to the amounts and dates. The Statute of Limitations, subsection 2 of section 152 of The Code, began to run, then, from those dates, and the suits on the two bonds (consolidated in this action) were commenced on the 15th of August, 1896. The *Page 388 
defendant set up that statute as a bar to the actions, averring that the endorsement of a credit of date September 11, 1890, on one of the bonds, and the endorsement on the other of a credit of date August 7, 1893, were entered without his privity, and that he made no such payments, nor any other payments on either bond since those of 1884. It became necessary, then, for the plaintiffs to show by evidence other than the endorsements themselves that the endorsements of the credits of 1890 and 1893 were made at the dates upon which they purport to have been made, or at least that they were made within ten years next after the payments of 1884 and also within ten years before the action was begun, before they could be read as evidence of payments on the bonds. Williams v. Alexander, 51 N.C. 137;Woodhouse v. Simmons, 73 N.C. 30; Grant v. Burgwyn, 84 N.C. 560; Youngv. Alford, 118 N.C. 215. The defendant insisted that it was necessary to prove actual payments for which the credits were endorsed, and that the endorsements themselves were not evidence of payment. That would be the rule only in cases where the dates of the endorsed credits themselves show that they were entered after the Statute of Limitations had become a complete bar. In such cases only actual payments have to be proved. Youngv. Alford, supra.
It was admitted by the defendant that the credits were in the handwriting of S. McD. Tate, now deceased, and that he was the authorized agent of the plaintiffs for the collection of these bonds; and F. P. Tate, a witness for the plaintiffs, testified that he saw his father, the plaintiff's agent, make the endorsements of credit at or about the times they bear date. But this witness also testified that the defendant was not present, and that no money was paid. That evidence, considering it as true, destroyed the presumption of payment as evidenced by the endorsed credits, nothing else appearing. *Page 389 
However, the plaintiffs then undertook to prove that the plaintiff's agent was also the agent of the defendant, and that he had authorized Mr. Tate to pay, out of certain funds which he had control of for the defendant, the amounts of the credits. Certain sheets of paper found among the effects of the deceased agent, after his death, and in his handwriting, in the nature of an account as to his transactions with the defendant in respect to the disposition of the proceeds of sales of certain real estate in which the defendant was equally interested with the agent Tate, were introduced in evidence. Upon these sheets it appeared that there were charged to the defendant moneys corresponding in amount and dates of entry with the payments of 1884, and to the endorsed credits of 1890 and 1893. They were introduced as general evidence in the case, over the objection of the defendant. They were not in themselves evidence of any agency from the defendant as to the payments of 1890 and 1893, and if they were evidence for any purpose it was only to corroborate the witness F. P. Tate as to his statement about the endorsements. The defendant admitted that he had instructed Tate to apply certain amounts from the real estate transaction referred to in this opinion to the payment of the bonds, and that those amounts were the basis of the endorsed credits of 1884; but he denied in his answer that he had authorized him, or had given him instructions to apply any other amounts of his money in Tate's hands to any other payments on the bonds; and his testimony was to the same effect. We do not find any testimony in the whole record to the contrary, and the defendant was entitled to have his special prayers 19 and 20 on the issue of the Statute of Limitations given to the jury, and because they were refused by his Honor, there must be a
New Trial.
(CLARK, J., did not sit on the hearing of this case.) *Page 390